     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 1 of 37 PageID #:1




            IN THE UNITED STATES DISTRICT COURT FOR THE
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DEON WILLIS,                            )
                                        )    Case No. 19 cv 1105
             Plaintiff,                 )
                                        )
       v.                               )
                                        )
CITY OF CHICAGO, Former                 )
CHICAGO POLICE SERGEANT                 )
RONALD WATTS, Former                    )
CHICAGO POLICE OFFICER                  )
KALLATT MOHAMMED,                       )
OFFICER ELSWORTH J. SMITH, JR.)
OFFICER ROBERT GONZALEZ,                )
OFFICER MANUEL LEANO,                   )
OFFICER DARYL EDWARDS,                  )
OFFICER DOUGLAS NICHOLS,                )
OFFICER BRIAN BOLTON,                   )
OFFICER LAMONICA LEWIS,                 )
OFFICER ALVIN JONES,                    )
PHILIP J. CLINE,                        )
TERRY HILLARD                          )
DEBRA KIRBY,                           )
KAREN ROWAN                             )
and other as-yet-unidentified officers )
of the Chicago Police Department,       )    JURY TRIAL DEMANDED
                                        )
             Defendants.                )

                                    COMPLAINT

      Plaintiff Deon Willis, by his attorneys, Loevy & Loevy, hereby complains

against Defendants, City of Chicago, former Chicago Police Sergeant Ronald Watts,

former Chicago Police Officer Kallatt Mohammed, Officer Elsworth J. Smith, Jr.,

Officer Robert Gonzalez, Officer Manuel Leano, Officer Darryl Edwards, Officer

Douglas Nichols, Officer Brian Bolton, Officer Lamonica Lewis, Officer Alvin Jones,
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 2 of 37 PageID #:2



Philip J. Cline, Terry Hillard, Debra Kirby, Karen Rowan and other as-yet-

unidentified officers of the Chicago Police Department, and states as follows:

                                     Introduction

      1.     Deon Willis was convicted and incarcerated for crimes he did not

commit.

      2.     The crimes never happened; they were completely fabricated by

corrupt Chicago police officers.

      3.     These corrupt officers victimized Mr. Willis twice. Mr. Willis was

arrested on September 20, 2002, and August 7, 2008, at the Ida B. Wells housing

complex, a location that was heavily policed by corrupt Chicago police officers.

      4.     The corrupt officers sought bribes, planted drugs, and falsely accused

many people, including Mr. Willis, of possessing drugs.

      5.     The type of encounters these police officers had with Mr. Willis was

unfortunately quite common, and the consequences were dire: false arrests,

criminal proceedings, incarcerations, and a subsequent felony record.

      6.     Realizing that he faced no chance of winning at trial, Mr. Willis

eventually pled guilty to these false arrests.

      7.     After Mr. Willis had completed his sentences, Defendants Watts and

Mohammed were caught on tape engaging in the exact type of misconduct that Mr.

Willis had alleged against them.

      8.     The federal government charged Watts and Mohammed criminally,

and the disgraced officers pled guilty and served time in federal prison.

                                           2
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 3 of 37 PageID #:3



      9.     Since then, evidence has come to light showing that Defendant Watts

and his police team members engaged in a pattern of criminal misconduct against

public housing residents and visitors and that the Chicago Police Department

officials have long known about that pattern.

      10.    The scope of this misconduct cannot be overstated.

      11.    For example, the Chief Justice of Illinois’ Court of Claims has written

that “many individuals were wrongfully convicted as a result of one of the most

staggering cases of police corruption in the history of the City of Chicago,”

explaining that “Watts and his team of police officers ran what can only be

described as a criminal enterprise right out of the movie ‘Training Day.’”

      12.    The Court of Claims Chief Justice explained that “[o]n many occasions

when these residents [of public housing] refused to pay the extortive demands the

Watts crew would fabricate drug charges against them.”

      13.    The Illinois Appellate Court, too, has weighed in on the scope of the

scandal, repeatedly calling Watts and his team “corrupt police officers” and

“criminals” and chastising the City’s police disciplinary oversight body for doing

“nothing to slow down the criminals” from their rampant misconduct and perjury.

      14.    On or around November 16, 2017, the Cook County State’s Attorney

Office (CCSAO) successfully moved to vacate the convictions of 15 individuals

framed by the Watts outfit.




                                           3
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 4 of 37 PageID #:4



       15.    In light of the decision of the CCSAO, and recognizing the scope of

misconduct that the City let go on for more than a decade unabated, many of the

Watts crew were placed on desk duty.

       16.    Since then, three additional groups of victims were exonerated en

masse on September 24, 2018, on November 2, 2018 (including Mr. Willis), and in

February 2019, respectively.

       17.    In recognition of the scope of their misconduct, the CSSAO will no

longer call many of the Watts’s crewmembers as witnesses “due to concerns about

[their] credibility and alleged involvement in the misconduct of Sergeant Watts.”

       18.    Through this lawsuit, Mr. Willis seeks accountability and

compensation for being deprived of his liberty as a result of Defendants’ misconduct.

                                 Jurisdiction and Venue

       19.    This action is brought pursuant to 42 U.S.C. § 1983 to redress the

deprivation under color of law of Plaintiff’s rights as secured by the Constitution of

the United States.

       20.    This Court has jurisdiction over federal claims pursuant to 28 U.S.C.

§ 1331 and state law claims pursuant to 28 U.S.C. § 1367.

       21.    Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this

judicial district and Defendant City of Chicago is a municipal corporation located

here. Additionally, the events giving rise to the claims asserted herein occurred

within this judicial district.



                                           4
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 5 of 37 PageID #:5



                                     The Parties

      22.    Mr. Willis is 44 years old. He currently resides in Chicago.

      23.    At all relevant times, Ronald Watts, Kallatt Mohammed, Elsworth J.

Smith, Jr., Robert Gonzalez, Manuel Leano, Darryl Edwards, Douglas Nichols,

Brian Bolton, Lamonica Lewis, and Alvin Jones were police officers employed by the

City of Chicago and acting within the scope of their employment and under color of

law. Collectively, these individual Defendants are referred to as Defendant Officers.

      24.    At all relevant times, Defendant Watts was a leader of the Second

District Tactical Team that worked the Ida B. Wells housing complex.

      25.    Defendants, Kallatt Mohammed, Elsworth J. Smith, Jr., Robert

Gonzalez, Manuel Leano, Darryl Edwards, Douglas Nichols, Brian Bolton,

Lamonica Lewis, and Alvin Jones worked on Watts’s tactical team.

      26.    At all relevant times, Defendant Phillip J. Cline and Terry Hillard

were Superintendent of the Chicago Police Department.

      27.    At all relevant times, Defendant Debra Kirby and Karen Rowan were

Assistant Deputy Superintendent of the Chicago Police Department, acting as the

head of Internal Affairs Division (IAD). Collectively, Defendants Kirby, Rowan,

Cline and Hillard are referred to as Defendant Supervisory Officers.

      28.    Defendant City of Chicago is a municipal corporation under the laws of

the State of Illinois. The City operates the Chicago Police Department (CPD) and is

responsible for the policies, practices, and customs of the City and CPD.



                                          5
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 6 of 37 PageID #:6



                                Factual Background

      29.    Mr. Willis lived in the Chicago Housing Authority’s Ida B. Wells

housing complex during the 2000s.

      30.    During the times complained of, a tactical team of CPD officers, led by

Defendant Watts, actively patrolled the complex.

      31.    Watts and his tactical team members were well known to Mr. Willis

and the residents of the Ida B. Wells area.

      32.    Watts and his tactical team members maintained a visible presence in

the Ida B. Wells area. The Watts team had a reputation in the community of

harassing, intimidating, and fabricating criminal charges against the area’s

residents and visitors.

      33.    The Watts team’s pattern of harassment continued with Mr. Willis.

                    Mr. Willis Is Framed on September 20, 2002

      34.    On September 20, 2002, Mr. Willis accompanied his friend, Theodore

Wilkins, to purchase snacks from the neighborhood’s “Candy Lady,” in the 540 E.

36th Street Building at Ida B. Wells (540 Building).

      35.    Mr. Willis did not have any drugs.

      36.    As Mr. Willis and Mr. Wilkins left the Candy Lady’s apartment,

Defendants Mohammed and Edwards stopped them. Defendant Mohammed asked

the two where they had come from. Mr. Willis and his friend told Defendant

Mohammed that they had just purchased snacks from the Candy Lady’s house, and

they showed the officers their snacks.

                                          6
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 7 of 37 PageID #:7



         37.   The officers asked if Mr. Willis had a brother named Khary, and Mr.

Willis confirmed that he did.

         38.   Officers told Mr. Willis that someone wanted to see him and he was

ordered to go down the stairs.

         39.   Once Mr. Willis got down to the 540 Building’s lobby, he encountered

at Defendants Watts, Smith, Jr., Nichols, Leano, Jones, and Lewis.

         40.   After being informed of Mr. Willis’s identity, Defendant Watts asked

him to call his brother.

         41.   Mr. Willis refused to call his brother.

         42.   Defendant Watts asked Mr. Willis to call his brother again, informing

Mr. Willis that his brother owed Watts $5,000.

         43.   Defendant Mohammed then illegally searched Mr. Willis and informed

Defendant Watts that he did not have any money.

         44.   Defendant Watts instructed Defendant Edwards to take Mr. Willis to a

police station. Subsequently, Mr. Willis was charged with a drug crime.

         45.   Mr. Willis later learned from his brother, Khary, had promised to pay

Defendant Watts $5000 to avoid being framed, but he had not yet paid.

                  Mr. Willis Is Prosecuted, Convicted, and Sentenced

         46.   The Defendant Officers prepared a false and fabricated police report

related to this arrest.

         47.   On the basis of said false report, Mr. Willis was prosecuted for a drug

crime.

                                             7
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 8 of 37 PageID #:8



      48.    Even though Mr. Willis was innocent, knowing that he risked

significant time in prison if he went to trial and lost, Mr. Willis accepted a plea deal.

      49.    Mr. Willis was sentenced to two years intensive probation, which

included substantial deprivations of liberty, such as being forced to take frequent

drug tests, perform many hours of community service, abide by a curfew, and make

numerous court appearances.

      50.    Defendant Officers never disclosed to the prosecutors that they had

fabricated evidence and falsified a police report related to Mr. Willis’s arrest.

      51.     Defendant Officers never disclosed to the prosecutors any of their

misconduct described herein. If the prosecutors had known that Defendant Officers

fabricated evidence, and committed the other misconduct described herein, they

would not have pursued the prosecution of Mr. Willis, and his unlawful deprivation

of liberty would not have been continued.

      52.    Given that the entirety of the State’s case against Mr. Willis rested on

Defendant Officers’ fabrication of evidence–the planted drugs–and the credibility of

Defendant Officers, the exculpatory evidence described in the preceding paragraphs

would have been material to Mr. Willis’s defense of his criminal charges.

                       Mr. Willis is Framed on August 7, 2008

      53.    On August 7, 2008, Mr. Willis was hanging out with friends at a

barbeque outside of 511 E. Browning Street at lda B. Wells (511 Building).

      54.    Mr. Willis did not have any drugs on his person.



                                            8
     Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 9 of 37 PageID #:9



      55.    Suddenly, as Mr. Willis and his friends enjoyed the barbeque, the

Defendant Officers arrived in unmarked police cars.

      56.    The Defendant Officers exited their vehicles and ordered everyone at

the barbeque, including Mr. Willis, into the 511 Building.

      57.    As everyone entered the building, Defendant Watts arrived from the

back of the building.

      58.    Defendant Watts lined everyone along the wall.

      59.    One of the other men explained to Defendant Watts that they were just

barbequing. Defendant Watts let that man go. Defendant Watts then went down the

line selecting who was free to go.

      60.    Defendant Watts turned to Mr. Willis and accused his brother of

hiding from Watts.

      61.    Defendant Watts demanded that Mr. Willis call his brother. Mr. Willis

refused.

      62.    Defendant Watts ordered Defendant Jones to handcuff Mr. Willis.

Defendant Jones handcuffed Mr. Willis. Defendant Watts told Mr. Willis that he

would suffer because of his brother’s decision to hide from Watts.

      35.    Mr. Willis was falsely arrested and taken to Area 2 Police Station at

51st and Wentworth. In the course of the false arrest, one or more Defendant

Officers punched Mr. Willis.

      36.    Once at the station, an unknown police officer told Mr. Willis that he

was being arrested for a drug crime.

                                          9
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 10 of 37 PageID #:10




                 Mr. Willis Is Prosecuted on the August 7, 2008 Arrest

         63.   The Defendant Officers prepared a false and fabricated police report

related to this arrest.

         64.   On the basis of said false report, Mr. Willis was prosecuted for a drug

crime.

         65.   Even though Mr. Willis was innocent, knowing that he risked

significant time in prison if he went to trial and lost, Mr. Willis accepted a plea deal.

Mr. Willis was sentenced to two years in prison.

         66.   Defendant Officers never disclosed to the prosecutors that they had

fabricated evidence and falsified a police report related to Mr. Willis’s arrest.

         67.   Defendant Officers never disclosed to the prosecutors any of their

misconduct described herein. If the prosecutors had known that Defendant Officers

fabricated evidence, and committed the other misconduct described herein, they

would not have pursued the prosecution of Mr. Willis, and his unlawful deprivation

of liberty would not have been continued.

         68.   Given that the entirety of the State’s case against Mr. Willis rested on

Defendant Officers’ fabrication of evidence–the planted drugs–and the credibility of

Defendant Officers, the exculpatory evidence described in the preceding paragraphs

would have been material to Mr. Willis’s defense of his criminal charges.

 Defendant Watts and His Team Engaged in a Pattern of Misconduct for at Least a
              Decade, All Facilitated by the City’s Code of Silence


                                           10
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 11 of 37 PageID #:11



      69.    It was no secret within CPD that Watts and his crew engaged in the

type of misconduct of which Mr. Willis accused them.

      70.    Government officials, including those with the City of Chicago, knew

about Watts and his crew’s alleged misconduct as early as 1999.

      71.    Shortly thereafter, an FBI investigation into Watts and his team was

underway. The FBI investigation took place with the knowledge and occasional

participation of the Chicago Police Department’s Internal Affairs Division.

      72.    Because IAD was kept abreast of the FBI investigation, during the

times complained of, City officials—including but not limited to the head of IAD and

CPD Superintendent Philip J. Cline and Terry Hillard—were aware of credible

allegations that Watts and his team were extorting and soliciting bribes from drug

dealers.

      73.    Watts used a drug dealer named “Big Shorty” to run drugs at the Ida

B. Wells complex. Big Shorty would sell the drugs, turning profits over to Watts in

exchange for Watts’s protection. Watts also used drug dealers as phony informants

to obtain illegitimate search warrants and offered to let arrestees go if they

provided him with weapons.

      74.    Targets of the FBI investigation extended beyond Watts to members of

his tactical team, including some of the Officer Defendants named herein.

      75.    During the times complained of, the FBI investigation generated

evidence showing that Watts engaged in systematic extortion, theft, possession, and



                                          11
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 12 of 37 PageID #:12



distribution of drugs for money, planting drugs on subjects, and paying informants

with drugs.

      76.     Investigators also determined that Watts and his subordinates had

engaged in these activities for the past 10 years.

              Watts and Mohammed Are Charged with Federal Crimes

      77.     In 2012, after engaging in criminal misconduct for at least a decade,

Defendants Watts and Mohammed were caught red-handed shaking down a person

they thought was a drug courier. In fact, he was an agent for the FBI.

      78.     The U.S. government subsequently charged Watts and Mohammed

with federal crimes.

      79.     Watts and Mohammed each pled guilty to federal criminal charges and

were sentenced to terms of imprisonment. See United States v. Watts, No. 12-CR-

87-1 (N.D. Ill.); United States v. Mohammed, No. 12-CR-87-2 (N.D. Ill.).

      80.     In its sentencing memorandum in the Watts case, the government

explained that “[f]or years . . . the defendant [Watts] used his badge and his position

as a sergeant with the Chicago Police Department to shield his own criminal

activity from law enforcement scrutiny.” His crimes included “stealing drug money

and extorting protection payments” from the individuals he was sworn to protect

and serve.

      81.     The government revealed that, for years, and on numerous occasions,

Defendants Watts and Mohammed extorted tens of thousands of dollars in bribes

from individuals at the Ida B. Wells Homes as part of their duties with the CPD.

                                          12
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 13 of 37 PageID #:13



      82.    During the sentencing hearing, the government urged Judge Sharon

Johnson Coleman to “consider the other criminal conduct that the defendant

[Watts] engaged in throughout the course of his career as a police officer.” The

government specifically noted that during the federal investigation, Watts “did

other things such as putting a false case on the confidential source that was

involved in our investigation . . . [and having] him arrested on drug charges. And

the source . . . felt he had no chance of successfully fighting that case so he pled

guilty to a crime he didn’t commit.” The federal prosecutor wondered aloud “how

many times [Watts] might have done something similar when the government was

not involved.”

      83.    Following the federal indictments of Watts and Mohammed, City

officials made efforts to downplay the magnitude of Watts’s criminal enterprise.

      84.    Notwithstanding the evidence investigators had amassed over the

years pointing to a wide, decade-long criminal enterprise, CPD Superintendent

Garry McCarthy publicly stated, “There is nobody involved other than the two

officers who were arrested.” As described in more detail below, that statement was

incorrect.

                              The City’s “Code of Silence”

      85.    While the federal government was investigating Watts and his crew, a

“code of silence” existed within the Chicago Police Department.




                                           13
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 14 of 37 PageID #:14



      86.    Under this code, police officers are expected to conceal each other’s

misconduct—in contravention of their sworn duties—and penalties for breaking the

code of silence within the CPD are severe.

      87.    As one CPD officer has explained, “[The Chicago Police Academy told

officers] over and over again we do not break the code of silence. Blue is Blue. You

stick together. If something occurs on the street that you don’t think is proper, you

go with the flow. And after that situation, if you have an issue with that officer or

what happened, you can confront them. If you don’t feel comfortable working with

them anymore, you can go to the watch commander and request a new partner. But

you never break the code of silence.”

      88.    Pursuant to this “code of silence,” each of the Defendant Officers

concealed information from Mr. Willis that Watts and his team members were in

fact engaged in a wide-ranging pattern of misconduct. Had this information been

disclosed, Mr. Willis would have used it to impeach the officers’ accounts, changing

the outcome of the criminal proceedings instituted against him.

      89.    Also, consistent with this “code of silence,” the few people who stood up

to Watts and his crew and/or attempted to report his misconduct were either

ignored or punished, and the Defendant Officers continued to engage in misconduct

with impunity.

                   The Careers of CPD Officers Daniel Echeverria
                    and Shannon Spaulding Are Nearly Ruined




                                          14
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 15 of 37 PageID #:15



        90.   In 2006, two Chicago police officers, Daniel Echeverria and Shannon

Spaulding, learned credible information from arrestees that Watts and his crew

were engaged in illegal drug activity.

        91.   Officer Echeverria took the allegation seriously and reported it to a

CPD supervisor. The supervisor made clear that he was not interested in hearing

about the allegation and directed Echeverria not to document it.

        92.   Echeverria and Spaulding subsequently reported the allegations about

Watts and his crew to the FBI. Soon thereafter, Echeverria and Spaulding began

cooperating with the FBI, actively assisting the FBI’s investigation of Watts and his

crew.

        93.   When their cooperation became known to officers within their CPD

chain of command, Spaulding and Echeverria were labeled “rats” within the

Department, their lives were threatened, and they endured all manner of

professional retaliation by members of the CPD.

        94.   Spaulding and Echeverria subsequently sued the City for the

retaliation they suffered for blowing the whistle on Watts and his crew. On the eve

of trial in that case, the City settled for $2 million.

                CPD Officer Michael Spaargaren’s Life is Threatened

        95.   Sometime in the mid-2000s, CPD Officer Michael Spaargaren was

assigned to work with Watts in public housing.

        96.   Spaargaren observed that Watts did not inventory drugs and money

that officers seized during arrests, and he confronted Watts about the misconduct.

                                            15
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 16 of 37 PageID #:16



      97.     In response, Watts threatened to plant a false case against Spaargaren

and made veiled threats to kill him.

      98.     A CPD lieutenant in the chain of command subsequently warned

Spaargaren to keep his mouth shut or his life would be in danger.

      99.     Fearful for his life, Spaargaren opted to take a one-and-a-half-year

leave of absence from CPD rather than continue to work under Watts.

                          Citizen Complaints Went Nowhere

      100.    Defendants Watts, Mohammed, and other members of Watts’s tactical

team had accumulated scores of citizen complaints concerning violations of their

civil rights over the years. These complaints began well before the misconduct

Defendants committed against Mr. Willis, and yet the City did nothing to stop the

misconduct.

      101.    On information and belief, complaints that the City did take the time

to investigate largely boiled down to he-said-she-said situations between the officer

and the citizen, and the City’s policy was to resolve those disputes in the officers’

favor, no matter how many citizens came forward with the same type of complaint.

      102.    The Illinois Appellate Court recently criticized the City for its utter

failure to address the Watts team misconduct.

      103.    In multiple instances, the City actually assigned Watts to investigate

complaints made against him or members of the team he supervised.

    The City Turned a Blind Eye Toward Watts and His Crew’s Clear Pattern of
                              Alleged Misconduct


                                           16
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 17 of 37 PageID #:17



      104.   Despite all of the evidence that was amassed over the years of a

pattern and practice of criminal misconduct by Defendant Officers, on information

and belief, the City never undertook its own investigation of the clear pattern that

emerged.

      105.   As City officials were aware, the purpose of the FBI investigation was

to investigate and prosecute criminal activity, not to discipline and control the

City’s Police Department.

      106.   Nothing about the FBI investigation relieved the City of its

fundamental responsibility to supervise, discipline, and control its officers.

      107.   Nevertheless, the City completely abdicated this responsibility,

allowing the widespread misconduct to continue unabated throughout the FBI’s

criminal investigation of Watts and his crew.

      108.   During the FBI investigation, which spanned at least eight years, City

officials had reason to believe that Watts and his crew were engaged in ongoing

criminal activity on the streets—extorting drug dealers and framing citizens for

crimes they did not commit—yet City officials took no steps to prevent these abuses

from occurring.

      109.   Instead, the City officials let officers on Watts’s crew continue to

pursue criminal charges against citizens like Mr. Willis and to falsify arrest reports

and testify falsely against citizens like Mr. Willis.

      110.   City officials withheld information they had about the officers’ pattern

of transgressions, information that citizens like Mr. Willis could have used to

                                           17
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 18 of 37 PageID #:18



impeach the corrupt officers and defend against the bogus criminal charges placed

upon them.

                               Mr. Willis’s Exonerations

      111.     After Defendant Watts and his crew’s corruption came to light, on

September 12, 2017, a group of similarly-situated innocent victims filed a

Consolidated Petition for Relief From Judgment and To Vacate Convictions

Pursuant to 735 ILCS 5/2-1401 (Consolidated Petition).

      112.     On November 16, 2017, upon the State’s motion, Judge LeRoy K.

Martin, Jr. vacated, and nolle prossed all of the convictions related to the

Consolidated Petition.

      113.     In commenting on the extraordinary decision to agree to vacate all of

the convictions, the director of the Cook County State’s Attorney’s Office’s

Conviction Integrity Unit, Mark Rotert, stated, “In these cases, we concluded,

unfortunately, that police were not being truthful and we couldn’t have confidence

in the integrity of their reports and their testimony.”

      114.     On September 24, 2018, 18 other similarly situated innocent victims

were given a semblance of justice. Upon the State’s motion, Judge LeRoy K. Martin,

Jr. vacated 23 convictions, and the State nolle prossed all charges related to the

convictions.

      115.     Following this decision, Mr. Rotert explained, “These arrests were

purely conjured . . . [Watts and his team] were basically arresting people and



                                           18
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 19 of 37 PageID #:19



framing them or were claiming they were involved in drug offenses that either

didn’t occur or didn’t occur the way these police officers said.”

      116.   At a press conference where she stood with the 18 exonerated men,

CCSAO elected State’s Attorney Kim Foxx stated that “[t]he system owes an

apology to the men who stand behind us.”

      117.   On November 2, 2018, seven more victims, including Mr. Willis, had

eight additional convictions voluntarily dismissed by the CCSAO.

      118.   In a press release, CCSAO Foxx stated that Watts and his team’s

“pattern of misconduct” has caused her “to lose confidence in the initial arrests and

the validity of these convictions.”

      119.   Calling the exonerated “victims,” Ms. Foxx wished them “a path

forward in healing and justice.”

      120.   As of today’s date, 63 men and women have had 82 convictions

dismissed due to Watts and his team’s misconduct.

      121.   All 50 of these men and women, including Mr. Willis, have been found

factually innocent of the charges and most, including Mr. Willis, have been certified

innocent.

      122.   The CCSAO will no longer call certain member of Watts’s crew, as

witnesses in any pending or future matters due to concerns about their credibility

and alleged involvement in misconduct.

      123.   In November 2017, the Superintendent of the Chicago Police

Department, Eddie T. Johnson, placed some of the Defendant Officers named

                                           19
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 20 of 37 PageID #:20



herein, along with other members of Watts’s crew, on desk duty pending further

investigations into their misconduct.

                                 Mr. Willis’s Damages

      124.   Because of the Defendants’ acts and omissions, Mr. Willis was

subjected to police harassment and unfair criminal proceedings for both his 2003

and 2009 convictions.

      125.   For his 2003 conviction stemming from the 2002 arrest, the

Defendants Officer’s misconduct and false accusations subjected Mr. Willis to over a

year confinement on the Cook County Sheriff’s Home Monitoring System, a felony

conviction, and a sentence of two years of intensive probation.

      126.   Mr. Willis’ intensive probation included a curfew, being subject to

frequent drug testing, having law enforcement enter and search his home on a

frequent basis, and regularly having to travel to visit his probation officer.

      127.   For his 2009 conviction, the Defendant Officers’ misconduct and false

accusations subjected Mr. Willis to four months confinement in the Cook County

jail, a felony conviction, and Plaintiff was sentenced to two years in prison due to

his wrongful conviction before he was finally exonerated.

      128.   The physical and emotional pain and suffering caused by being

wrongfully incarcerated has been significant. Mr. Willis was deprived of the

everyday pleasures of basic human life; his freedom was taken from him. Since

then, Mr. Willis has had to live with a felony record he did not deserve.



                                           20
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 21 of 37 PageID #:21



      129.   As a result of the foregoing, Mr. Willis has suffered physical and

emotional damages proximately caused by Defendants’ wrongdoing.

                       Count I: 42 U.S.C. § 1983 – Due Process

      130.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      131.   In the manner described more fully above, Defendant Officers, while

acting as investigators, individually, jointly, and in conspiracy with each other

deprived Plaintiff of his constitutional right to due process and a fair trial.

      132.   In the manner described more fully above, Defendant Officers

deliberately withheld exculpatory evidence from Plaintiff and from state

prosecutors, among others, and knowingly fabricated false evidence, thereby

misleading and misdirecting the criminal prosecution of Plaintiff.

      133.   Likewise, in the manner described more fully above, Defendants Philip

J. Cline, Terry Hillard, Debra Kirby, Karen Rowan and other as-yet-unidentified

CPD supervisors, had knowledge of Watts and his crew’s pattern of misconduct.

These Defendant Supervisory Officers knew of a substantial risk that Watts and his

team would violate the rights of Mr. Willis and other residents and visitors of the

Ida B. Wells Homes, and they deliberately chose a course of action that allowed

those abuses to continue, thereby condoning those abuses.

      134.   The constitutional injuries complained of herein were proximately

caused by the intentional misconduct of Defendant Supervisory Officers, or were

proximately caused when Defendant Supervisory Officers were deliberately,

                                           21
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 22 of 37 PageID #:22



recklessly indifferent to their subordinates’ misconduct, knowing that turning a

blind eye to that misconduct would necessarily violate Plaintiff’s constitutional

rights.

       135.   In addition, Defendant Supervisory Officers themselves concealed

exculpatory evidence from Mr. Willis, specifically information about Watts and his

team’s pattern of misconduct. In this way, Defendant Supervisory Officers violated

Mr. Willis’s due process right to a fair trial deliberately and with reckless disregard.

       136.   Defendants’ misconduct directly resulted in the unjust criminal

conviction of Plaintiff, denying him his constitutional right to due process and a fair

trial guaranteed by the Fourteenth Amendment. Absent this misconduct, Plaintiff

could not and would not have been prosecuted.

       137.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless and deliberate indifference to the

rights of others and with total disregard for the truth and for Mr. Willis’s clear

innocence.

       138.   Defendants’ actions were taken under color of law and within the scope

of their employment.

       139.   Defendant City of Chicago is also directly liable for the injuries

described in this Count, because the City and CPD maintained official policies and

customs that were the moving force behind the violation of Plaintiff’s rights, and the

actions of the final policymaking officials for the City and CPD were the moving

force behind the violation of Plaintiff’s rights.

                                            22
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 23 of 37 PageID #:23



      140.   At all times relevant to the events described in this Complaint and for

a period of time prior thereto, Defendant City of Chicago maintained a system that

violated the due process rights of criminal defendants like Mr. Willis by concealing

exculpatory evidence of Chicago police officers’ patterns of misconduct.

      141.   In addition, at all times relevant to the events described in this

Complaint and for a period of time prior thereto, Defendant City of Chicago had

notice of a widespread practice by its officers and agents under which criminal

suspects, such as Mr. Willis , were routinely deprived of exculpatory evidence, were

subjected to criminal proceedings based on false evidence, and were deprived of

liberty without probable cause, such that individuals were routinely implicated in

crimes to which they had no connection and for which there was scant evidence to

suggest that they were involved.

      142.   As a matter of both policy and practice, Defendant City directly

encourages, and is thereby the animating force behind, the very type of misconduct

at issue here by failing to adequately train, supervise, control, and discipline its

police officers, such that its failure to do so manifests deliberate indifference.

Defendant City’s practices lead police officers in the City of Chicago to believe that

their actions will never be scrutinized and, in that way, directly encourage further

abuses such as those that Mr. Willis endured.

      143.   The above-described widespread practices, which were so well settled

as to constitute the de facto policy of the City of Chicago, were allowed to exist

because municipal policymakers with authority over the same exhibited deliberate

                                           23
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 24 of 37 PageID #:24



indifference to the problem, thereby effectively ratifying it. These widespread

practices were allowed to flourish because Defendant City and the CPD declined to

implement sufficient policies or training, even though the need for such policies and

training was obvious. Defendant City and the CPD also declined to implement any

legitimate mechanism for oversight or punishment of officers, thereby leading

officers to believe that they could violate citizens’ constitutional rights with

impunity.

      144.     Furthermore, the misconduct described in this Complaint was

undertaken pursuant to the policy and practices of Defendant City in that the

constitutional violations committed against Plaintiff were committed with the

knowledge or approval of persons with final policymaking authority for the City of

Chicago and the CPD, or were actually committed by persons with such final

policymaking authority.

      145.     Indeed, municipal policymakers have long been aware of Defendant

City’s policy and practice of failing to properly train, monitor, investigate, and

discipline misconduct by its police officers but have failed to take action to remedy

the problem.

      146.     For example, at a City Council hearing on September 28, 1999, in

response to two high-profile unjustified police shootings, Superintendent Terry

Hillard noted the need for better in-service training on the use of force, early

detection of potential problem officers, and officer accountability for the use of force.



                                           24
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 25 of 37 PageID #:25



      147.   In June 2000, the Chairman of the Committee on Police and Fire of the

Chicago City Council submitted an official resolution recognizing that “[Chicago]

police officers who do not carry out their responsibilities in a professional manner

have ample reason to believe that they will not be held accountable, even in

instances of egregious misconduct.”

      148.   In 2001, the Justice Coalition of Greater Chicago (JCGC), a coalition of

more than a hundred community groups, confirmed the findings of that resolution,

concluding that the CPD lacked many of the basic tools necessary to identify,

monitor, punish, and prevent police misconduct. The JCGC findings were presented

to Mayor Richard Daley, Superintendent Hillard, and the Chicago Police Board.

      149.   Despite municipal policymakers’ knowledge of the City’s failed policies

and practices to adequately train, supervise, investigate, discipline, and control its

police officers, nothing was done to remedy these problems.

      150.   As a result, the CPD has continued to respond to complaints of police

misconduct inadequately and with undue delay and to recommend discipline in a

disproportionately small number of cases.

      151.   Indeed, by its own admissions, when a citizen complains that his or her

civil rights were violated by police officers, the City sides with the police officer and

concludes that no violation occurred more than 99% of the time.

      152.   Notably, Defendants Watts and Mohammed are not the first Chicago

police officers who were allowed to abuse citizens with impunity over a period of

years while the City turned a blind eye.

                                           25
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 26 of 37 PageID #:26



      153.   For instance, in 2001, Chicago Police Officer Joseph Miedzianowski

was convicted on federal crime charges, including racketeering and drug conspiracy.

The jury found that Miedzianowski engaged in corruption for much of his 22-year

police career, using street informants to shake down drug dealers and sell drugs.

      154.   Miedzianowski, like Defendant Officers in this case, had accumulated

scores of complaints over the years. The Defendant City routinely did nothing about

said complaints. Instead, while ignoring evidence to the contrary, the Defendant

City deemed such complaints to be unfounded or not sustained.

      155.   Likewise, in 2011, Chicago Police Officer Jerome Finnigan was

convicted and sentenced on federal criminal charges, including a charge of

attempting to hire someone to kill a police officer who Finnigan believed would be a

witness against him on his own corruption charges in state court.

      156.   Finnigan was part of a group of officers in Defendant City’s Special

Operations Section that carried out robberies, home invasions, unlawful searches

and seizures, and other crimes.

      157.   Finnigan and his crew engaged in their misconduct at about the same

time that Defendant Watts and his crew targeted Mr. Willis.

      158.   Finnigan, like Defendant Officers in this case, had accumulated scores

of citizen complaints over the years, which Defendant City routinely deemed

unfounded or not sustained.




                                         26
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 27 of 37 PageID #:27



       159.   At his sentencing hearing in 2011, Finnigan stated, “You know, my

bosses knew what I was doing out there, and it went on and on. In addition, this

wasn’t the exception to the rule. This was the rule.”

       160.   In the case of Klipfel v. Bentsen, No. 94-cv-6415 (N.D. Ill), a federal

jury found that, as of 1994, the CPD maintained a code of silence that facilitated

misconduct committed by Miedzianowski.

       161.   Likewise, in the case of Obrycka v. City of Chicago et al., No. 07 CV

2372 (N.D. Ill.), a jury found that as of February 2007 “the City [of Chicago] had a

widespread custom and/or practice of failing to investigate and/or discipline its

officers and/or code of silence.”

       162.   The same constitutionally-defective oversight system in place during

the time periods at issue in the Klipfel case and in the Obrycka case was also in

place were also in place during the times complained of herein.

       163.   The same code of silence in place at the CPD during the time periods

at issue in the Klipfel case and in the Obrycka case was also in place were also in

place during the times complained of herein.

       164.   Indeed, the problems found to exist by the jury in Klipfel and Obrycka

continue to this day. In December 2015, Mayor Rahm Emanuel acknowledged that

a “code of silence” exists within the Chicago Police Department that encourages

cover-ups of police misconduct and that the City’s attempts to deal with police abuse

and corruption have never been adequate.



                                           27
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 28 of 37 PageID #:28



      165.     The policies, practices, and customs set forth above were the moving

force behind the constitutional violations in this case and directly and proximately

caused Plaintiff to suffer the grievous and permanent injuries and damages set

forth above.

      166.     Defendant City’s investigation of complaints is characterized by

unreasonably long delays, despite the relatively straightforward nature of many

misconduct claims.

      167.     Although Defendant City has long been aware that its supervision,

training, and discipline of police officers is entirely inadequate, it has not enacted

any substantive measures to address that deficiency.

      168.     Instead, Defendant City continues to inadequately investigate citizen

complaints and take action against officers when necessary. It has also failed to

modify its officer training programs to reduce misconduct against Chicago residents

and to implement a system to identify and track repeat offenders, districts, or units.

      169.     Plaintiff’s injuries were caused by officers, agents, and employees of

Defendant City of Chicago and the CPD, including but not limited to the

individually named Defendants, who acted pursuant to the policies, practices, and

customs set forth above in engaging in the misconduct described in this Count.

                Count II: 42 U.S.C. § 1983 – Fourth Amendment Claim

      170.     Each paragraph of this Complaint is incorporated as if restated fully

herein.



                                           28
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 29 of 37 PageID #:29



      171.   In the manner described more fully above, Defendants, while acting as

investigators, individually, jointly, and in conspiracy with each other, accused

Plaintiff of criminal activity and exerted influence to initiate, continue, and

perpetuate judicial proceedings against Plaintiff without any probable cause for

doing so and in spite of the fact that they knew Plaintiff was innocent.

      172.   In doing so, Defendants caused Plaintiff to be unreasonably seized

without probable cause and deprived of his liberty, in violation of Plaintiff’s rights

secured by the Fourth and Fourteenth Amendments.

      173.   The false judicial proceedings against Plaintiff were instituted and

continued maliciously, resulting in injury.

      174.   Defendants deprived Plaintiff of fair state criminal proceedings,

including the chance to defend himself during those proceedings, resulting in a

deprivation of his liberty.

      175.   In addition, Defendants subjected Plaintiff to arbitrary governmental

action that shocks the conscience in that Plaintiff was deliberately and intentionally

framed for a crime of which he was totally innocent through Defendants’ fabrication

and suppression of evidence.

      176.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless and deliberate indifference to the

rights of others, and with total disregard for the truth and for Plaintiff’s clear

innocence.



                                           29
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 30 of 37 PageID #:30



         177.   The Defendants’ actions were taken under color of law and within the

scope of their employment.

         178.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

         179.   Defendants’ misconduct described in this Count was undertaken

pursuant to the policies, practices, and customs of Defendant City of Chicago, and

by Defendants who were final policymakers for Defendant City of Chicago, in the

manner described more fully above.

                    Count III: 42 U.S.C. § 1983 – Failure to Intervene

         180.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

         181.   In the manner described more fully above, during the constitutional

violations described herein, Defendants stood by without intervening to prevent the

violation of Plaintiff’s constitutional rights, even though they had the opportunity to

do so.

         182.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless and deliberate indifference to the

rights of others and with total disregard for the truth and for Plaintiff’s innocence.

         183.   The Defendants’ actions were taken under color of law and within the

scope of their employment.

                                            30
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 31 of 37 PageID #:31



      184.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      185.   Defendants’ misconduct described in this Count was undertaken

pursuant to the policies, practices, and customs of Defendant City of Chicago and by

Defendants who were final policymakers for Defendant City of Chicago, in the

manner described more fully above.

     Count IV: 42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights

      186.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      187.   Prior to Plaintiff’s conviction, all of the Defendant Officers, acting in

concert with other co-conspirators, known and unknown, reached an agreement

among themselves to frame Plaintiff for a crime he did not commit and thereby to

deprive him of his constitutional rights, all as described above.

      188.   In so doing, these co-conspirators conspired to accomplish an unlawful

purpose by an unlawful means. In addition, these co-conspirators agreed among

themselves to protect one another from liability by depriving Plaintiff of his rights.

      189.   In furtherance of their conspiracy, each of these co-conspirators

committed overt acts and were otherwise willful participants in joint activity.




                                          31
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 32 of 37 PageID #:32



      190.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless and deliberate indifference to the

rights of others, and with total disregard for the truth and for Plaintiff’s innocence.

      191.   The Defendants’ actions were taken under color of law and within the

scope of their employment.

      192.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      193.   Defendants’ misconduct described in this Count was undertaken

pursuant to the policies, practices, and customs of Defendant City of Chicago and by

Defendants who were final policymakers for Defendant City of Chicago, in the

manner described more fully above.

                    Count V: Illinois Law – Malicious Prosecution

      194.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      195.   In the manner described more fully above, Defendants accused

Plaintiff of criminal activity and exerted influence to initiate, continue, and

perpetuate judicial proceedings against Plaintiff without any probable cause for

doing so.




                                           32
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 33 of 37 PageID #:33



      196.    In so doing, these Defendants caused Plaintiff to be subjected

improperly to judicial proceedings for which there was no probable cause. These

judicial proceedings were instituted and continued maliciously, resulting in injury.

      197.    The Defendants’ actions were taken under color of law and within the

scope of their employment.

      198.    As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

          Count VI: Illinois Law – Intentional Infliction of Emotional Distress

      199.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      200.    The actions, omissions, and conduct of Defendant Officers, as set forth

above, were extreme and outrageous. These actions were rooted in an abuse of

power and authority and were undertaken with the intent to cause, or were in

reckless disregard of the probability that their conduct would cause, severe

emotional distress to Plaintiff, as is more fully alleged above.

      201.    The Defendants’ actions were taken under color of law and within the

scope of their employment.

      202.    As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical



                                           33
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 34 of 37 PageID #:34



and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

                      Count VII: Illinois Law – Civil Conspiracy

      203.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      204.   As described more fully in the preceding paragraphs, Defendants,

acting in concert with other co-conspirators, known and unknown, reached an

agreement among themselves to frame Plaintiff for a crime he did not commit and

conspired by concerted action to accomplish an unlawful purpose by an unlawful

means. In addition, these co-conspirators agreed among themselves to protect one

another from liability for depriving Plaintiff of his rights.

      205.   In furtherance of their conspiracy, each of these co-conspirators

committed overt acts and were otherwise willful participants in joint activity.

      206.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless and deliberate indifference to the

rights of others, and with total disregard for the truth and for Plaintiff’s innocence.

      207.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

                   Count VIII: Illinois Law – Respondeat Superior



                                           34
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 35 of 37 PageID #:35



      208.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      209.   While committing the acts alleged in the preceding paragraphs,

Defendant Officers were employees, members, and agents of the City of Chicago,

acting at all relevant times within the scope of their employment.

      210.   Defendant City of Chicago is liable as principal for all torts committed

by their agents.

                      Count IX: Illinois Law – Indemnification

      211.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      212.   Illinois law provides that public entities are directed to pay any tort

judgment for compensatory damages for which employees are liable within the

scope of their employment.

      213.   Defendant Officers were employees, members, and agents of the City of

Chicago, acting at all relevant times within the scope of their employment in

committing the misconduct described herein.

      WHEREFORE, Plaintiff Deon Willis respectfully requests that this Court

enter a judgment in his favor and against the City of Chicago, former Chicago Police

Sergeant Ronald Watts, former Chicago Police Officer Kallatt Mohammed, Officer

Elsworth J. Smith, Jr., Officer Robert Gonzalez, Officer Manuel Leano, Officer

Darryl Edwards, Officer Douglas Nichols, Officer Brian Bolton, Officer Lamonica

Lewis, Officer Alvin Jones, Philip J. Cline, Terry Hillard, Debra Kirby, Karen

                                          35
    Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 36 of 37 PageID #:36



Rowan and other as-yet-unidentified officers of the Chicago Police Department,

awarding compensatory damages, attorneys’ fees and costs against each Defendant,

punitive damages against each of the individual Defendants, and any other relief

this Court deems just and appropriate.




                                   JURY DEMAND

      Plaintiff, Deon Willis, hereby demands a trial by jury pursuant to Federal

Rule of Civil Procedure 38(b) on all issues so triable.



                                                Respectfully submitted,


                                                /s/ Theresa Kleinhaus
                                                One of Plaintiffs’ Attorneys



Jon Loevy
Arthur Loevy
Scott Rauscher
Theresa Kleinhaus
Joshua Tepfer
Sean Starr
Katherine Roche
Jolien Smith

                                           36
   Case: 1:19-cv-01105 Document #: 1 Filed: 02/14/19 Page 37 of 37 PageID #:37



Loevy & Loevy
311 North Aberdeen Street
Third Floor
Chicago, Illinois 60607
Phone: (312) 243-5900




                                       37
